DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6-9, filed 4/14/2022, with respect to the rejection(s) of claim(s) 1-7 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uesaka et al. (US Patent Appl. Pub. No. 2016/0248033 A1) and PARK et al. (US Patent Appl. Pub. No. 2015/0102291 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (US Patent Appl. Pub. No. 2016/0248033 A1) in view of PARK et al. (US Patent Appl. Pub. No. 2015/0102291 A1).
[Re claim 1] Uesaka discloses the display device comprising a display area, wherein the display area includes a light emitting device (250) in which a first electrode (101), a first layer (111a and 112) between the first electrode (101) and an emitting layer (150), the emitting layer, a second layer (118 and 119) between the emitting layer (150) and a second electrode (102), and the second electrode are stacked in this order on a substrate (200), wherein the emitting layer (150) is formed of an inorganic layer containing quantum dots, and the light emitting device is a top emission device (see figures 1 and paragraphs [0099]-[0107], [0250]-[0252)).  However, Uesaka does not disclose the device wherein the quantum dots have a core-shell structure with a shell thickness from 0.2 nm to 3.1 nm.  PARK discloses the device wherein the quantum dots have a core-shell structure with a shell thickness from 0.2 nm to 3.1 nm (see figure 6 and paragraphs [0088]-[0094]).  It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the instant application to the quantum dots have a core-shell structure with a shell thickness from 0.2 nm to 3.1 nm in the device of Uesaka in order to achieved better purified color and high color reproduction.
[Re claim 2] Uesaka also discloses the display device wherein a thin film transistor is connected to the light emitting device, with the thin film transistor being an n-ch (N-channel) TFT (see paragraph [0396)]).
[Re claim 3] Uesaka also discloses the display device wherein an oxide semiconductor of the thin film transistor is an In-Ga-Zn-O-based semiconductor (see paragraph [0396)]).
[Re claim 4] Uesaka also discloses the display device wherein the display device is flexible (see paragraph [0259]-[260]).
[Re claim 5] Uesaka also discloses the display device wherein the quantum dots (core quantum dot) have a structure in which a surface of a core is not covered by a shell (see paragraph [0252)).
[Re claim 6] Uesaka also discloses the display device wherein at least one of the first layer (111a and 112) between the first electrode (101) and the emitting layer (150), the emitting layer, and the second layer (118 and 119) between the emitting layer (150) and the second electrode (102) is formed by an inkjet process (see paragraph [0251]).
[Re claim 7] Uesaka also discloses the display device, wherein the first layer (111a and 112) between the first electrode (101) and the emitting layer (150), and the emitting layer are formed by coating; and the second layer (118 and 119) between the emitting layer (150) and the second electrode (102) is formed by vapor deposition or coating (see paragraph [0251)).
[Re claim 8] PARK discloses the display device wherein the shell thickness is from 1.2 nm to 3.1 nm (see figure 6 and paragraphs [0088]-[0094]).
[Re claim 9] Uesaka also discloses the display device wherein the emitting layer is a quantum dot layer formed by coating quantum dots, and wherein a thickness of the quantum dot layer is from 15 nm to 37 nm (see paragraph [0015], [0637]-[0638]).  Uesaka discloses that the emitting layer can be adjusted to increase the light extraction efficiency and shows the emitting layer having multiple layers with the thickness of 20 nm, 2 nm and 10 nm.  The examiner does not give the patentability of the limitation of “a quantum dot layer formed by coating quantum dots” because it is method of making and claim 9 is claiming device.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/           Primary Examiner, Art Unit 2895